Per Curiam. This claim allegedly arising out of the death of a correctional officer killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1977. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted, the Court finds that: 1. The Claimant, Melba Jean Thomas, widow of the decedent, and in the absence of a designation of beneficiary, is the person entitled to the duty death benefits as provided by the Act; 2. The decedent, William N. Thomas, age 49, was employed as a Correctional Officer, by the Pontiac Correctional Center, Department of Corrections, State of Illinois, and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on July 22, 1978; 3. On said date, at approximately 9:30 a.m., Officer Thomas, during regularly assigned duty hours, was stabbed to death during a riot by prison inmates at the Pontiac Correctional Center. The coroner’s certificate of death recites the immediate cause of death as “puncture wound of apex of left ventricle of heart,” with approximate interval between onset and death of “minutes.” The coroner’s certificate also recites death by “homocide,” with Thomas having been attacked and stabbed by “unknown person(s);” 4. Correctional Officer Thomas was killed in the line of duty as defined, and required by, Sections 2(a) and 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered, by reason of the foregoing, that the sum of $20,000.00 be paid to Melba Jean Thomas, widow of the deceased correctional officer, William N. Thomas.